Citation Nr: 1400770	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-29 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial compensable rating for acne vulgaris.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the Veteran's file.

In April 2011, the Board remanded the case for further development,  which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

FINDING OF FACT

Acne vulgaris is superficial and covers an area exceeding 144 square inches; acne vulgaris has not resulted in deep scars and does not cause limitation of motion or limitation of the affected part.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for acne vulgaris are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Code 7828 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and any additional notice is not required.  Thus, any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records, VA records, and private records.

The Veteran was afforded two VA examinations to assess the severity of his acne vulgaris.  The examination reports reflect that the examiner's conducted thorough physical examinations of the Veteran and provided findings relevant to the applicable rating criteria.  The examination reports also chronicle the Veteran's reported symptomatology.

The Veteran also presented testimony in an October 2010 Board hearing, at which time he identified relevant VA and private records which were subsequently obtained.

As there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In July 2006, a VA physician assistant noted the presence of mild chloracne affecting the Veteran's face, back and neck.  In August 2006, the skin disorder was characterized as "other acne."

In October 2007, the Veteran underwent an excision of an epidermal cyst, located on his right shoulder and measuring 1.2 cm in diameter.  Also present, but not excised, were two pea-sized epidermal cysts located on his left shoulder and chest.

In February 2009, the Veteran reported a history of experiencing skin problems, manifested by red skin and nodules, around his eyes and ears.

On VA examination conducted in early April 2009, the examiner conducted a comprehensive dermatological examination of the Veteran and diagnosed the Veteran with acne vulgaris, noting this condition was first diagnosed and treated during service.  

The examiner stated that all of the acne lesions observed on the Veteran were superficial.

On the Veteran's face, the examiner stated that there were no facial scars or disfigurement and that the Veteran's face appeared symmetric.  In an area lateral to his right eye, the Veteran evidenced scattered white pustular lesions, measuring 2 to 3 mm in diameter, in an area 3 cm by 8 cm.  In an area lateral to his left eye, the Veteran evidenced scattered white pustular lesions, measuring 2 to 3 mm in diameter, in an area 3 cm by 4 cm.  The affected areas constituted less than 10 percent of the exposed area of the face, and less than 5 percent of the total body.

In the area behind his ears, the Veteran evidenced blackheads, but no pustular lesions.  The affected area constituted less than 10 percent of the area behind the ears, and less than 5 percent of the total body.

The majority of the Veteran's back was covered in white pustular lesions, measuring 2 to 3 mm, with the exception of a cystic-type lesion measuring 1.5 cm by 2 cm.  The Veteran also had two well-healed, non-tender, and non-adherent scars on his low back, one measuring 2 cm by 3 cm by 0.5 cm, and one measuring 1 cm by 2 cm.  The affected area constituted 50 percent of the Veteran's back, and 20 percent of his total body.

Associated with the examination were multiple color photographs of the Veteran's skin condition.

Later in April 2009, a private dermatologist observed numerous open comedones of the Veteran's cheeks and lateral neck, as well as milia-like lesions on the cheeks bilaterally.  The Veteran also evidenced a few scattered cysts and inflamed follicles.  The dermatologist diagnosed the Veteran with acne and prescribed related topical medications.

During an October 2010 Board hearing, the  Veteran testified that his acne has caused deep scarring and cysts, as well as pustular nodules on his back, around his eyes, and behind his ears.  The Veteran also reported experiencing back pain in the area of his mid-back scar, resulting from an excised cyst.

On VA examination in May 2011, the examiner noted the presence of superficial acne vulgaris, affecting 40 percent or more of the Veteran's face and neck, with scattered comedones most apparent along the lateral edge of both eyes and on most of the neck.  Similar superficial acne lesions were noted on most of the Veteran's upper back, chest, and shoulders.  There was no evidence of disfigurement.  The skin surface of all affected areas was bumpy, and the Veteran's face appeared "ruddy," or red, with no significant areas of hyperpigmentation or hypopigmentation.  

The Veteran also evidenced a non-adherent scar with depressed skin on his mid back, measuring 2 cm by 3 cm by 0.5 cm. 

Associated with the examination were multiple color photographs of the Veteran's skin condition.  

General Rating Principles

Ratings for service-connected disabilities are determined by comparing current symptoms with criteria in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity. Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings may be assigned during the appeal of any increased rating claim).

The Veteran's service connection claim, from which this initial increased rating claim stems, was received in August 2006.  The criteria for evaluating disabilities of the skin were revised effective on August 30, 2002, prior to receipt of the claim. The rating criteria were again revised effective October 23, 2008.  However, the last revision applies to claims for increase received on or after October 23, 2008, or when an appellant requests consideration under the revised regulations.  As the Veteran has made no such request, the rating criteria in effect since August 23, 2002, until October 22, 2008, is applicable.

Under the rating criteria, which became effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7828 provided that superficial acne (comedones, papules, pustules, and superficial cysts) of any extent warrant a noncompensable (0 percent) rating.  Deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck, warrant a 10 percent rating.  Deep acne (deep inflamed nodules and pus- filled cysts) affecting 40 percent or more of the face and neck warrant a maximum 30 percent rating.  

Or, the rating may be based on disfigurement of the head, face, or neck under Diagnostic Code 7800 or on scars, affecting a body part other than the head, face, or neck, under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending upon the predominant disability.

Under Diagnostic Code 7800, one characteristic of disfigurement warrants a 10 percent rating.  The criteria for the next higher raring, 30 percent, are disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two (2) or three (3) characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are:

(1) scar 5 or more inches (13 or more centimeters (cms.) in length; (2) scar at least 1/4 inch (.06 cms.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six sq. inches or 39 sq.cms.; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. inches or 39 sq. cms.; (7) underlying soft tissue missing in an area exceeding six sq. inches or 39 sq. cms.; and (8) skin indurated and inflexible in an area exceeding six sq. inches or 39 sq. cms.

Ten percent ratings are assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square inches (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); (2) cause limited motion and cover an area exceeding 6 square inches; (3) are superficial, do not cause limited motion, and cover an area of 144 square inches or greater (a superficial scar is one not associated with underlying soft tissue damage); (4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or (5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  The rating criteria also directs that where scars are in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, they will be separately rated and combined.  

Analysis

As the Veteran's acne has consistently been characterized as superficial, as noted during his 2009 and 2011 VA examinations, a 10 percent rating pursuant to Diagnostic Code 7828, at any time throughout this appeal, is not warranted.

As to whether a compensable rating is warranted pursuant to the rating criteria for scars, Diagnostic Codes 7800 through 7805, the Veteran's acne vulgaris has consistently been noted to cover the majority of his upper back, which would reasonably encompass an area of 144 square inches, or one square foot.  Thus, a 10 percent rating pursuant to Diagnostic Code 7802 is warranted.

As to a rating higher than 10 percent, the evidence fails to show that the Veteran's acne vulgaris has resulted in deep scars or that his acne vulgaris results in limitation of motion or limitation of the affected part.  See 38 C.F.R. § 4.118 Diagnostic Codes 7801, 7805 (the rating criteria providing for ratings higher than 10 percent).

The Veteran is not service-connected for his recurrent epidermoid cysts, the excision of which resulted in his depressed low back scar, which he asserts results in a back impairment.  Thus, this scar, nor the other back scars resulting from cyst excisions, cannot be considered when evaluating the service-connected acne vulgaris.  

For the above reasons, a 10 percent rating, but not higher, for service-connected acne vulgaris is warranted.


Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule, as the rating schedule expressly considers and provides ratings for superficial acne.  Moreover, the Veteran has not reported any related impairments not contemplated by the rating criteria.  The assigned schedular rating is, therefore, adequate, and no referral for consideration of an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

As there is no evidence that the Veteran is currently unemployed, consideration is not warranted as to whether an implicit claim for a total disability rating based on individual unemployability has been raised as part and parcel of this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial 10 percent rating for acne vulgaris is granted.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


